UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 98-1381



In Re: DALE E. HAMILTON,

                                                             Debtor.

In Re: CHARLENE S. HAMILTON,

                                                             Debtor.
_________________________


DALE E. HAMILTON,
                                                Debtor - Appellant,

          versus


GERALD M. O'DONNELL,

                                               Trustee -   Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-97-1735-A, BK-97-12554-MVB)


Submitted:   May 14, 1998                    Decided:   May 27, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge


Affirmed by unpublished per curiam opinion.
Dale E. Hamilton, Appellant Pro Se.   Gerald M. O'Donnell, Alex-
andria, Virginia, Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders (1) dis-

missing his appeal from the bankruptcy court's order dismissing,
pursuant to 11 U.S.C. §§ 1322(a)(6), 1325(a)(6) (1994), his peti-

tion filed under Chapter 13 of the Bankruptcy Code and (2) denying

his motion for reconsideration. Our review of the record discloses

no reversible error. Accordingly, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2